Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 24, 2019

The Court of Appeals hereby passes the following order:

A19A1892. STEPP-MCCOMMONS v. THE STATE.

      Appellant has filed a motion to transfer to the above-referenced appeal to the
Supreme Court of Georgia, alleging that the underlying case “is an appeal from a
murder conviction” and that the Clerk of DeKalb County Superior Court erroneously
transmitted the record to this Court. The Georgia Constitution of 1983 gives the
Supreme Court of Georgia appellate jurisdiction over “[a]ll cases in which a sentence
of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI, Par. III (8);
see also Neal v. State, 290 Ga. 563, 567 (722 SE2d 765) (2012) (Hunstein, C.J.,
concurring). Thus, we GRANT Appellant’s motion to transfer this case to the
Supreme Court of Georgia.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/24/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.